Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 4th, 2020, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the inclusion of “a first minimum angle” and “a second minimum angle” but it is not clear what structure is specifically implied by the term “minimum.” It Is not clear if the minimum angle is “the smallest angle present,” or if it is an angle within the claimed ranges (i.e., “25 degrees to 40 
Claims 2-3 and 5-16 are rejected due to dependence on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti (US 2009/0035510 A1).
With regards to claims 1 and 16, Chakrabarti discloses an aircraft structure incorporating a composite panel, the composite panel comprising first and second outer facesheets 34 and 36 (i.e., first and second skins, respectively) and a reinforced core 32 therebetween, wherein the reinforced core 32 comprises structural pins 40 depicted as comprising distal portions 40b and 40c which connect the structural pins to the first and second outer facesheets, respectively (Chakrabarti: Figs. 1-8; para. [0032]-[0035] and [0051]). Chakrabarti further depicts the structural pins as comprising two or more pluralities orthogonal to each other (i.e., includes a plurality of inclined reinforcing pins and a plurality of orthogonal reinforcing pins) (Chakrabarti: Figs. 2 and 5-8). Chakrabarti suggests an angle for at least one 
With regards to claim 2, the angle of “approximately 30 degrees” suggested by Chakrabarti substantially overlaps Applicant’s claimed value of “about 35 degrees” (see above discussion). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness.
With regards to claim 3, Chakrabarti discloses a subunit comprising four pins, three of which constitute a repeating elementary pattern (Chakrabarti: Figs. 2, 3, and 5).
With regards to claim 5, Chakrabarti depicts the first connection point of a first reinforcing pin with the first skin as at an orthogonal projection on the first skin of a second connection point of a second reinforcing pin with the second skin (Chakrabarti: Figs. 1 and 2).
With regards to claim 6, the pattern of Chakrabarti clearly comprises more than six reinforcing pins, three of which are inclined reinforcing pins and three of which are orthogonal reinforcing pins (see 
With regards to claim 7, Chakrabarti depicts four reinforcing pins converging at a connection point (Chakrabarti: Fig. 5).
With regards to claim 8, each set of four reinforcing pins forms a pattern, and therefore, the structure of Chakrabarti comprises a plurality of reinforcing pins forming a plurality of elementary patterns (Chakrabarti: Figs. 1, 2, and 5).
With regards to claim 9, at each reinforcing pin pertains to at least a series of reinforcing pins aligned in a row (a first elementary pattern) and a series of reinforcing pins aligned in a column (a second elementary pattern adjacent to the first elementary pattern) (Chakrabarti: Fig. 2).
With regards to claim 10, Chakrabarti teaches that adjusting pin angle is necessary in order to provide optimal durability, depending on the shape of the structure formed by the composite panel (see above discussion). In taking Chakrabarti’s teachings as a whole, it is clear that a structure having multiple different shapes will require different pin angles, each pin angle being associated with delivering an optimum durability at the location of said shape (i.e., for example, two ovular shapes of different curvatures will likely require two different pin angles to compensate for the difference in curvature) (see above discussion). One of ordinary skill in the art would have found it obvious to have selected two sets of pins at differing angles in order to enable optimum durability when the composite is used in an aircraft part having multiple geometries, such as in a fuselage (see above discussion).
With regards to claim 11, the reinforcing pin patterns taught by Chakrabarti are imbricated, in that they cross at a common point (Chakrabarti: Figs. 2 and 5).

With regards to claims 13 and 15, the reinforcing pins of Chakrabarti are depicted as forming an overall pattern (Chakrabarti: Fig. 2). The overall pattern has an inhomogenous density in that some regions have more pins (such as where the pins overlap) than other regions (Chakrabarti: Figs. 2 and 5).

Response to Arguments
	Applicant’s arguments with respect to the Dolzinski reference have been considered and they are found persuasive. Dolzinski does not first and second minimum angles having values within the claimed ranges. Therefore, the rejection over Dolzinski is withdrawn. However, new grounds of rejection are made over Chakrabarti.
	Applicant’s arguments with respect to Chakrabarti have been considered, but they are not found persuasive.
Applicant argues that Chakrabarti provides no disclosure, teaching, or suggestion that different pins should be arranged at different angles, such that the specific combination as required by claim 1 results. This argument is not found persuasive as the phrase “other angles are possible” suggests that a person of ordinary skill need not select Chakrabarti’s taught angle of 30 degrees for each of the pins. Chakrabarti only teaches that the pins are arranged such that the medial portions intersect each other at a node. This does not necessarily mean that each of the pins must be of the same angle. In addition, it is submitted that selecting the same angle for every pin is not necessarily consistent with the various geometries Chakrabarti envisages, such as a U-section, or some other section having a curvature (see para. [0052] of Chakrabarti). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783